Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 1 of 17 PageID 1



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA,
                             TAMPA DIVISION


FRANKIE M. PHILLIPS,                                 Case No.: _:__-cv-____
Plaintiff,
v.
HARBOR VENICE MANAGEMENT, LLC
a Florida Corporation,
Defendant.
__________________________________/


              PLAINTIFF FRANKIE M. PHILLIPS’ COMPLAINT
      Plaintiff, Frankie M. Phillips, by and through her undersigned counsel, files

this, her complaint against Defendant, Harbor Venice Management, LLC, a Florida

corporation (hereinafter, "Defendant"), an employer as defined in the state of Florida,

and states as follows in support thereof:


                            NATURE OF THE ACTION
      1. This is a proceeding for damages and injunctive relief to redress the

deprivation of rights secured to Plaintiff by the Civil Rights Act of 1964 42 U.S.C.

2000e et seq. with regard to her gender and the ADA Amendments Act of 2008 42

U.S.C. ch. 126 § 12101 et seq.


                                      PARTIES
      2. Frankie M. Phillips is an individual currently residing in, Sarasota, County,

Florida. She is a citizen of the United States and a resident of the state of Florida.


                                            1
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 2 of 17 PageID 2



Plaintiff is a person entitled to protection pursuant to the provisions of the the ADA

Amendments Act of 2008 42 U.S.C. ch. 126 § 12101 et seq. and the Civil Rights Act

of 1964 42 U.S.C. 2000e et seq.


      3. During all relevant times, Plaintiff was an employee of Defendant.


      4. Defendant is a business with an assisted living and skilled nursing facility

located in Sarasota County, Florida.


      5. At all times relevant to the allegations in this Complaint, Defendant

operated from that facility in Sarasota, Florida.


      6. The facility is named HarborChase of Venice.


      7. At all relevant times, Defendant employed more than 15 people. Defendant

was the employer of Plaintiff at all times relevant to this action.


                                  JURISDICTION
      8. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 as

this matter involves a federal question based upon the 29 U.S.C. §§ 621 et seq. This

Honorable Court has jurisdiction over this matter as this case arises under the equal

protection clause of the Fourteenth Amendment to the United States Constitution

and poses a question of federal law.


      9. The Tampa District Court is the proper venue for this action pursuant to 28

U.S.C. §1391 (b)(l) and (b)(2) because this is the District and Division in which a

substantial part of the events or omissions giving rise to the claims occurred.



                                           2
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 3 of 17 PageID 3



                                        VENUE
       10. The unlawful employment practices alleged below were within the state of

Florida, in Sarasota. Accordingly, venue lies in the United States District Court for

the Middle District of Florida, Tampa Division under 29 U.S.C. § 1391(b) and 28

U.S.C. § 1391(a).


               EXHAUSTION OF ADMINISTRATIVE REMEDIES


       11. Plaintiff timely filed this action, as was her right, after receiving a written

notice of right to sue from the U.S. Equal Employment Opportunity Commission,

Tampa office. A copy of said decision is attached hereto and marked Exhibit "A." Said

Exhibit "A" is incorporated herein as though set forth in full. Plaintiff regrets said

EEOC has failed to effect voluntary compliance with the requirements of the ADA

Amendments Act of 2008 42 U.S.C. ch. 126 § 12101 et seq. and The Civil Rights Act

of 1964, as amended, 42 U.S.C. § 20003 et seq. on the part of said Defendant.


                              STATEMENT OF FACTS
       12. Plaintiff Frankie M. Phillips, age 62, worked at Defendant’s HarborChase

of Venice facility.


       13. She worked there for over thirteen years, as director of resident care.


       14. Her manager, Wally Dandy, former executive director of HarborChase of

Venice discriminated against her.


       15. Her manager created a hostile work environment.




                                            3
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 4 of 17 PageID 4



       16. He discriminated against Plaintiff based on her disability (cancer) and

gender.


       17. Two other former employees who had/have cancer who were under Mr.

Dandy’s supervision have filed complaints against HaborChase of Venice. They were

similarly situated and similarly discriminated against.


       18. Plaintiff was retaliated against when she tried to take time off due to her

disability.


       19. As a result, Plaintiff was constructively terminated on or about October

30, 2018.


       20. Plaintiff did not receive help or any reasonable accommodation when

requested.


       21. Plaintiff wrote her employer saying she sought help.


       22.    Plaintiff complained in writing to her employer about a hostile work

environment.


       23.    One former employee, provided a signed statement to Ms. Phillips

stating:


              I want to let you know the conversation I had with Theresa
              McCarthy, HR for Harbor Chase of Venice on August 16,
              2018. At the end of the meeting I stated "have a nice day".
              Theresa McCarthy stated, "it wouldn't be a nice day
              because she had to start papering someone out the door." I
              asked Theresa McCarthy who she was talking about and
              Theresa McCarthy stated "Frankie Phillips." I asked


                                          4
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 5 of 17 PageID 5



            Theresa McCarthy why Frankie Phillips?         Theresa
            McCarthy stated "Frankie Phillips is hardly here due to
            her Cancer." I… was an employee at Harbor Chase of
            Venice from … and was also terminated when Theresa
            McCarthy and Wally Dandy learned of my pre-cancer
            diagnoses.
      24.   Upon information and belief, Mr. Dandy’s employment with Defendant

has recently been terminated.


      25.   Ms. Phillips is a breast cancer survivor. After coming back from her

surgery Mr. Dandy would ask Ms. Phillips very personal questions about details of

her breast surgery.   Did you have a lump removed?         Did you have a radical

mastectomy – double? What treatment will you be getting? Chemo? Radiation? Did

they put a port in? Where?


      26.   This behavior was invasive and made her very unformattable. While

receiving chemotherapy treatments, she would take off days of the treatments and

work four 10-hour days to not miss hours. She scheduled radiation after her workday.

She was made to feel by Mr. Dandy that she should miss as little work as possible.


      27.   Nurse Alicia, another breast cancer diagnosee, did not go into rooms

with known infections, wore a mask for reverse isolation and other nurses took her

patients with infections. This was known and allowed. No provisions were made for

Ms. Philips. Ms. Phillips was an administrative nurse that only should have very

seldom gone into patients’ room. She was not supposed to go into the patients’

building while in this condition. Alicia was allowed to take off four days after her

chemotherapy treatments with no questions or intimidating comments.


                                         5
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 6 of 17 PageID 6



        28.   Ms. Phillips had a bi-lateral mastectomy in July 2017. She underwent

another part of her reconstruction surgery on Monday August 6, 2018 and she was

required to bathe with bactro-shield CHG 4% 2 days before surgery and the morning

of the surgery.


        29.   On Saturday August 4, 2018 and Mr. Dandy wanted Ms. Phillips to work

the 3-11 p.m. shift as a floor nurse. She told Mr. Dandy she could not work because

she could not leave home after she bathed with the bactro-shield. Mr. Dandy became

very upset and stated that he wanted a doctor’s note stating this.


        30.   Ms. Phillips’ surgery date then changed. Her doctor’s office called and

asked If they could change the surgery from Tuesday August 7, 2018 to Monday

August 6, 2018. She agreed to that date. She tried to tell Mr. Dandy. She did let

human resources know the surgery date and got FMLA paperwork for her doctor to

fill out.


        31.   Mr. Dandy also wanted Ms. Phillips to provide in writing exactly when

the doctor’s office called her to change the date. He stated that his wife and sons have

had many surgeries and was never told that they could not come out. She asked Mr.

Dandy if they had cancer or a compromised immune system where they would have

to go into an environment with patients with known MRSA and other contagious

infections prior to their surgery.


        32.   Ms. Phillips was upset Mr. Dandy apparently had discussed her health

information with his wife.


                                           6
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 7 of 17 PageID 7



      33.    Mr. Dandy sent Ms. Phillips angry text messages. The human resource

director also stated that she had surgery and never heard of the anti-bacterial wash.


      34.    They retaliated against Ms. Phillips when she returned to work.


      35.    Ms. Phillips was subjected to this treatment and resulting stress prior

to surgery and the fear of the unknown after she returned to work.


      36.    She was set up for failure.


      37.     She returned to work from being out for surgery on August 13, 2018

with a letter that stated may not lift anything over 5 pounds or do any heavy pushing

or pulling. She also was not to be in close proximity of anyone who may be carrying

an active infection until re-evaluated on August 20, 2018. She still had incisions from

surgery that were not healed. She worked all day on August 6, 2018 and was called

by Human Resources while driving home that afternoon around 5:00 p.m. that she

could not return to work. H.r. stated that if Ms. Phillips had to do a “flatline” code

on a dying patient, she would not be able to perform my duty. She never did such a

code in the 13 years of service at HarborChase.


      39.    The nurse assigned to the ill patient does a code with the assistance of

the other floor nurse or ADON. The most Ms. Phillips had done is call EMTs, doctors,

family members and fill out paperwork. She was not asked this information by the

human resource director on the policy for LTC codes.


      40.    She was not given the opportunity to work from home as other managers

including the human resource manager worked from home and were paid.

                                           7
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 8 of 17 PageID 8



      41.    She had exhausted her sick time and nearly all her vacation time. The

social service director was out having hip surgery and could work from home to

supplement her income.


      42.    Meanwhile, Ms. Phillips was told that she could not use the days she

worked as a c.n.a or nurse on the weekends as comp days.


      43.    When she had her double mastectomy, she asked the human resource

manager if she was able to work around Ms. Phillips’ limitations and why was this

time different? She responded that she was not here then, but now we are going to

do things this way.


      44.    On August 20, 2018 after her follow-up visit with her physician, Ms.

Phillips returned to work with a note from her doctor stating restrictions of pulling,

pushing or lifting over 10 pounds until re-evaluated in 6 weeks. She worked the

entire day and the next day after a morning director meeting the human resources

director came to her office and told her that she would not be allowed to work due to

her restriction of 10 pounds. She provided Ms. Phillips with a copy of her signed job

description. She stated to be able to perform her duties she needed to be able to lift

over 10 pounds. She said to Ms. Phillips she needed to leave and let her know when

she was leaving the building. She went back to the human resource director and told

her she was leaving.


      45.    Ms. Phillips said, “it sucks having Cancer.” She replied it’s not about

the Cancer with no empathy or compassion.


                                          8
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 9 of 17 PageID 9



      46.    Because of Ms. Phillips’ financial situation she felt she had no

alternative but to go back to the doctor’s office and get a release with no restrictions

so she could continue to work and keep her needed insurance for post cancer

treatments, hoping that nothing happens to her in the process. Her job did not

include lifting anything.


      47.    The climate was very cold when she returned to work.


      48.    Ms. Phillips’ stamina was still not back to normal since chemotherapy

and radiation. After working 13 days straight, she texted Mr. Dandy she was not

coming in and that she was exhausted. Mr. Dandy told her that was not approved.


      49.    That same day, Linda Dennis, social service director texted in to say she

was not coming in and was allowed to do so.


      50.    Through her discussion with Mr. Dandy, she told Mr. Dandy her blood

pressure was extremely high. Mr. Dandy made Ms. Phillips feel like she was using

this as an excuse. When she arrived at work she was called into a meeting with

human resources and told if her blood pressure was going to be an issue, she would

need a note stating what her restrictions were from the doctor. She told them she

only mentioned it because she wanted him to know why she was feeling poorly. She

told them she would never mention her blood pressure to them again for them to use

it against her.




                                           9
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 10 of 17 PageID 10



      51.      This was a very intimidating meeting with both human resources and

Mr. Dandy. The Human Resources Director was constantly stating she has a master’s

in employment law and that’s why the company hired her.


      52.      Ms. Phillips’ annual evaluation was due since May 2018. She asked Mr.

Dandy each payday after her service date. He would just smirk and ignore her.


      53.      Ms. Phillips filed her charge of discrimination prior to her constructive

termination.


      54.      She suffered adverse employment action.


      55.      She had no write ups until Mr. Dandy began working there and

supervising Ms. Phillips. Criticism and pressure regarding compliance started after

Ms. Phillips became ill.


      56.      Alleged infractions on the part of Ms. Phillips have since been concocted

by Defendant as a pretext for her constructive termination.


      57.      Upon information and belief both the former h.r. director and Mr. Dandy

have now been separated from employment from Defendant.


               STATEMENT OF CLAIMS COUNT I: RETALIATION


      58. Plaintiff realleges and incorporates in this Count I Paragraphs 12 through

57.


      59. This is a cause of action for retaliation under the Civil Rights Act of 1964

42 U.S.C. 2000e et seq.

                                           10
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 11 of 17 PageID 11



      60. Plaintiff engaged in statutorily protected activities of requesting

reasonable accommodations for her breast cancer.


      61. She suffered adverse employment actions.


      62. The causal link between these events is demonstrated, at least in part, by

the close proximity in time between events.


      63. But-for the discrimination and retaliation by the Defendant’s agents

toward Plaintiff, she would be employed by Defendant.


      64. Defendant's refusal to accommodate Plaintiff to her proper position was in

retaliation against Plaintiff.


             STATEMENT OF CLAIMS COUNT II: RETALIATION


      65. Plaintiff realleges and incorporates in this Count I Paragraphs 12 through

57.


      66. This is a cause of action for retaliation under the ADA Amendments Act of

2008 42 U.S.C. ch. 126 § 12101 et seq.


      67. Plaintiff engaged in statutorily protected activities of requesting

reasonable accommodations for her breast cancer.


      68. She suffered adverse employment actions.


      69. The causal link between these events is demonstrated, at least in part, by

the close proximity in time between events.



                                         11
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 12 of 17 PageID 12



      70. But-for the discrimination and retaliation by the Defendant’s agents

toward Plaintiff, she would be employed by Defendant.


      71. Defendant's refusal to accommodate Plaintiff to her proper position was in

retaliation against Plaintiff.


             STATEMENT OF CLAIMS COUNT III: RETALIATION


      72. Plaintiff realleges and incorporates in this Count I Paragraphs 12 through

57.


      73. This is a cause of action for retaliation in violation of the laws of the state

of Florida, Florida Civil Rights Act, Florida Statutes § 760 et seq., justifying an

award, inter alia, of back pay, front pay, interest benefits, special damages,

compensatory and punitive damages against said Defendant.


      74. Plaintiff engaged in statutorily protected activities of requesting

reasonable accommodations for her breast cancer.


      75. She suffered adverse employment actions.


      76. The causal link between these events is demonstrated, at least in part, by

the close proximity in time between events.


      77. But-for the discrimination and retaliation by the Defendant’s agents

toward Plaintiff, she would be employed by Defendant.


      78. Defendant's refusal to accommodate Plaintiff to her proper position was in

retaliation against Plaintiff.

                                          12
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 13 of 17 PageID 13




                   COUNT IV: DISABILITY DISCRIMINATION
      79.      Plaintiff restates, realleges, revers and hereby incorporates by reference

any and all allegations of paragraphs 12 through 57.

      80.      Plaintiff suffers from one or more physical impairment(s) that

substantially limits one or more major life activities. She both has a record of such

impairment and, upon information and belief, was regarded by her employer as being

so impaired.

      81.      Plaintiff alleges that Defendant unlawfully and discriminatorily

constructively terminated Plaintiff’s employment on account of her disability in

violation of the laws of the state of Florida, Florida Civil Rights Act, Florida Statutes

§ 760 et seq., justifying an award, inter alia, of back pay, front pay, interest benefits,

special damages, compensatory and punitive damages against said Defendant.

                     COUNT V: DISABILITY DISCRIMINATION


      82.      Plaintiff reavers and incorporates by reference all of the allegations set

forth in paragraphs 12 through 57.

      83.      Plaintiff suffers from a physical impairment(s) that substantially limits

one or more major life activities. She both has a record of such impairment and, upon

information and belief, was regarded by his employer as being so impaired.




                                            13
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 14 of 17 PageID 14



      84.    Plaintiff’s disability(ies) were a determining factor in Defendant’s

decision to constructively terminate her.

      85.    Defendant knowingly and willfully discriminated against Plaintiff on

the basis of her disabilities in violation of the ADAAA. In addition, she avers that

Defendant’s unlawful and discriminatory termination of her employment on account

of her diability violates the provisions of the ADA Amendments Act of 2008, as

amended, 42 U.S.C. § 12101 et seq., justifying an award, inter alia, of backpay, front

pay, benefits and compensatory and liquidated damages against Defendant.

                       COUNT VI: SEX DISCRIMINATION
      86.    Plaintiff restates, realleges, revers and hereby incorporates by reference

any and all allegations of paragraphs 12 through 57, inclusive, herein.

      87.    Plaintiff alleges that Defendant unlawfully and discriminatorily

constructively terminated Plaintiff’s employment on account of her sex, female, in

violation of the laws of the state of Florida, Florida Civil Rights Act, Florida Statutes

§ 760 et seq., justifying an award, inter alia, of back pay, front pay, interest benefits,

special damages, compensatory and punitive damages against said Defendant.

                        COUNT VII: SEX DISCRIMINATION


      88.    Plaintiff reavers and incorporates by reference all of the allegations set

forth in paragraphs 12 through 57 herein.

      89.    Plaintiff’s sex (female) was a determining factor in Defendant’s decision

to constructively terminate her.



                                            14
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 15 of 17 PageID 15



      90.    Defendant knowingly and willfully discriminated against Plaintiff on

the basis of her sex (female) in violation of the Civil Rights Act of 1964. In addition,

she avers that Defendant’s unlawful and discriminatory constructive termination of

her employment on account of her gender violates the provisions of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 20003 et seq., justifying an award, inter alia, of

backpay, front pay, benefits and compensatory and liquidated damages against

Defendant.

                                     DAMAGES


      91. As a direct and proximate consequence of Defendant's unlawful and

discriminatory employment policies and practices, Plaintiff has suffered a loss of

income, including, but not limited to, past and future wages, benefits, expenses,

payment for insurance and various other expenses, pain and suffering, compensatory

damages and punitive damages, all to be specified at trial.


                              INJUNCTIVE RELIEF
      92. Plaintiff restates, realleges, reavers and hereby incorporates by reference

any and all allegations of paragraphs 12 through 22, inclusive, herein. In addition,

Plaintiff alleges that Defendant' s discriminatory actions herein must be enjoined by

this Court in order to force Defendant to comply with law. It is suggested that the

injunction be specific in enjoining Defendant and its employees, agents and

representatives.


                              PRAYER FOR RELIEF



                                          15
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 16 of 17 PageID 16



      WHEREFORE Plaintiff respectfully prays for judgment against Defendant as

follows:


      For a money judgment representing compensatory damages, including, lost

wages, past and future wages, all other sums of money, including any and all benefits

and any other employment benefits together with interest on said amounts, in

addition to tort damages;


      For a money judgment representing punitive damages for Defendant' s willful

violations of law; liquidated (compensatory) damages pursuant to 29 U.S.C. §626(b);


      For a money judgment representing prejudgment interest, if applicable;


      Reinstatement and restoration of benefits upon conditions that Plaintiff and

supervisors be enjoined to comply with the law.


      That this Court retain jurisdiction over this action until Defendant has fully

complied with the orders of this Court, and that this Court require defendant to file

any and all reports necessary and to supervise compliance with law that any and all

matters related hereto be done in conformance with the applicable provisions;


      For lost monies and damages pertaining to out-of-pocket expenses, especially

related to, but not limited to, medical expenses, and loss of retirement benefits;


      For suit costs, including an award for reasonable attorney's fees, expert fees;

and for such other and further relief as may be just and proper.


                                  JURY DEMAND


                                          16
Case 8:19-cv-02379-VMC-TGW Document 1 Filed 09/25/19 Page 17 of 17 PageID 17



      Plaintiff herein demands a trial by jury of all issues in this Action pursuant to

Rule 38(b) of the Federal Rules of Civil Procedure.


Dated this 25th day of September, 2019.




                                                            _______________________
                                                           Kevin F. Sanderson, Esq.
                                                            Florida Bar No. 0598488
                                                      Kevin F. Sanderson, Chartered
                                                                 7717 Holiday Drive
                                                            Sarasota, Florida 34321
                                                                 Tel: (941) 444-1548
                                                                 Fax: (941) 924-0086
                                                             kevin@srqattorney.com
                                                          Trial Attorney for Plaintiff




                                          17
